1061-9H
                                ELECTRONIC RECORD




COA # 14-13-00358-CR                                       OFFENSE: Aggravated Robbery


STYLE: Tommy Earl Hutchins v The State of Texas            COUNTY: Harris


COA DISPOSITION: Affirmed as Reformed                       TRIAL COURT: 232nd District Court



DATE: August 07. 2014   Publish: No                        TC CASE #:1337442




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Tommv Earl Hutchins v The State of Texas

CCA#                            '

         Pro s£                       Petition    CCA Disposition:      \ovi-m
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

         ^£FDS<rh                                 JUDGE:

DATE:        y^//7/^f                             SIGNED:                       PC:

JUDGE:         A* /^/U^-J-                        PUBLISH:                      DNP:




                                                                                       MOTION FOR


                                                       FOR REHEARING IN CCA IS:


                                                       JUDGE:

                                                                               ELECTRONIC RECORD